Citation Nr: 0924185	
Decision Date: 06/26/09    Archive Date: 07/01/09

DOCKET NO.  09-14 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for tinnitus, and if 
so, whether service connection should be granted.  

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for bilateral hearing 
loss. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from September 1950 to 
January 1952.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2008 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that reopened the Veteran's 
previously-denied claims, but denied service connection.  

In the September 2008 rating decision, the RO reopened the 
Veteran's claim for bilateral hearing loss.  On appeal, the 
Board must make its own determination on that issue.  Barnett 
v. Brown, 8 Vet. App. 1, 5 (1995) (despite RO's action to 
reopen, Board determines new and material evidence issue, 
even if that is by finding that no new and material evidence 
has been submitted.).  Since, as discussed in the Remand 
section below, the development of that issue has not been 
completed, the Board will not reach that issue here.  

The issue of whether new and material evidence to reopen the 
Veteran's previously-denied claim for entitlement to service 
connection for bilateral hearing loss is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
D.C.


FINDINGS OF FACT

1.  An unappealed April 2004 rating decision denied the 
Veteran's claim for service connection for tinnitus.  

2.  The evidence received since the last, prior, final denial 
on any basis, in April 2004, considered in conjunction with 
the record as a whole, constitutes existing evidence not 
previously submitted to agency decisionmakers, relates to an 
unestablished fact necessary to substantiate the claim, is 
not cumulative nor redundant of the evidence previously 
considered, and raises a reasonable possibility of 
substantiating the claim. 

3.  The Veteran's tinnitus symptomatology began during 
service and has continued to the present.  


CONCLUSIONS OF LAW

1.  The unappealed RO rating decision in April 2004, which 
denied service connection for tinnitus, is final.  38 
U.S.C.A. §§ 5109A, 7105 (West 2002); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2008).  

2.  New and material evidence has been received to reopen the 
claim for service connection for tinnitus.  38 U.S.C.A. 
§§ 1110, 5108 (West 2002); 38 C.F.R. §§ 3.156, 3.303 (2008).

3.  The criteria for service connection for tinnitus have 
been established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Reopening the tinnitus claim

Following an adverse determination by the RO, a notice of 
disagreement must be filed within one year from the 
notification of that determination.  38 U.S.C.A. 
§ 7105(b)(1); 38 C.F.R. §§ 3.104(a); 20.302(a).  Generally, 
in the absence of clear and unmistakable error, RO 
determinations that are not timely appealed are final and may 
not be reconsidered.  See 38 U.S.C.A. § 5109A(b); 38 C.F.R. 
§ 20.1103.  

In August 2003, the Veteran filed a claim for service 
connection for tinnitus.  In April 2004, the RO denied that 
claim because the record did not show a current tinnitus 
disability or that tinnitus was incurred during service.  The 
Veteran was notified of the adverse decision in April 2004, 
but he did not file a notice of disagreement with respect to 
that decision.  The decision therefore became final.  
38 C.F.R. § 20.302(a).  

If new and material evidence is submitted or secured with 
respect to a previously- denied claim, however, VA must 
reopen that claim and evaluate the merits of the claim in 
light of all the evidence, both new and old.  38 U.S.C.A. 
§ 5108; Spalding v. Brown, 10 Vet. App. 6, 10 (1997).  New 
evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).    

Since the April 2004 rating decision, very little evidence 
has been obtained.  But as relevant here, the Veteran 
underwent a VA compensation and pension (C&P) audio 
examination in which the examiner diagnosed the Veteran with 
tinnitus.  Since that existing evidence was not previously 
submitted to the RO, it is "new" evidence.  38 C.F.R. 
§ 3.156(a).    

That evidence is also material because it relates to an 
unestablished fact necessary to substantiate the claim.  As 
discussed more fully below, one of the requirements for 
service connection for tinnitus is that the record establish 
that a current disability of tinnitus exists.  Since the C&P 
examiner's diagnosis relates to the existence of a current 
diagnosis, the examination report is material evidence as 
well.  38 C.F.R. § 3.156(a).    

Since the claims file contained no medical diagnosis of 
tinnitus, that new and material evidence was neither 
cumulative nor redundant of the evidence of record in 
April 2004 (the time of the last, final, denial of the claim 
sought to be reopened).  38 C.F.R. § 3.156(a).    

The existence of a current diagnosis, alone, is not 
sufficient to raise a reasonable possibility of 
substantiating the claim because in the last, prior, final 
denial of the claim to be reopened, the RO determined that 
the record did not establish inservice incurrence.  But in 
determining whether the claim can be reopened, the new 
evidence must be considered with previous evidence of record.  
In a February 2004 statement, the Veteran stated that his 
tinnitus began during active military service and he has had 
constant tinnitus symptoms to the present.  

A lay person is competent to testify about the symptomatology 
he experiences. Falzone v. Brown, 8 Vet. App. 398, 405-406 
(1995) (lay statements about a person's own observable 
condition or pain are competent evidence); Layno v. Brown, 6 
Vet. App. 465, 469-470 (1994) (lay testimony is competent 
when it regards features or symptoms of injury or illness).  
If credible, the Veteran's statement of inservice incurrence 
of tinnitus and continuity of symptomatology would, together 
with the diagnosis of tinnitus, raise a reasonable 
possibility of substantiating the claim.  And for purposes of 
a claim to reopen a previously-denied claim, the credibility 
of the evidence must be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  Thus, the new and material evidence 
raises a reasonable possibility of substantiating the claim.  
As a result, the standard for new and material evidence has 
been met.  The claim is reopened, and to that extent, the 
claim is granted. 

II.  Service connection for tinnitus 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For service 
connection, three requirements must be established: (1) a 
current disability exists; (2) an injury or disease was 
incurred during active military service; and (3) a 
relationship exists between the current disability and the 
inservice injury or disease.  See Watson v. Brown, 4 Vet. 
App. 309, 314 (1993) (a determination of service connection 
requires a finding of the existence of a current disability 
and a determination of the relationship between that 
disability and an injury or disease incurred in service).  
The relationship between the current disability and the 
inservice incurrence can be established by continuity of 
symptomatology.  38 C.F.R. § 3.303(b).  

There is no dispute that the Veteran has a current tinnitus 
disability.  But there is conflicting evidence as to whether 
he incurred tinnitus during service.  
The Veteran's service treatment records are silent as to any 
complaints or treatment for tinnitus during service.  No 
tinnitus is noted on his separation examination or on his 
medical history report at that time.  

Yet, the Veteran has submitted statements that he experienced 
ringing in his ears during service and that it has been 
constant since service.  July 2008 Statement by Veteran; 
February 2004 Statement by Veteran.  As noted above, lay 
evidence can be provided by a person who has no specialized 
education, training, or experience, but who knows the facts 
or circumstances and conveys those matters that can be 
observed and described by a lay person.  38 C.F.R. 
§ 3.159(a)(2).  Thus, a lay person is competent to testify 
about the symptomatology he experiences.  Falzone v. Brown, 8 
Vet. App. at  405-406; Layno v. Brown, 6 Vet. App. at 469-
470.  A ringing in the ears is the type of evidence that can 
be experienced and described by a lay person.  

And the Board finds that the Veteran's statements are 
credible.  His DD Form 214 shows that his most significant 
duty assignment was with the 711th AA Gun Battalion.  He has 
consistently reported the exposure to anti-aircraft guns at 
his audiology appointments.  And the September 2008 C&P 
examiner determined he has tinnitus now.  The Board 
determines that the Veteran incurred tinnitus during service.  

There is also conflicting evidence as to whether the 
Veteran's current tinnitus disability is related to his 
inservice tinnitus.  The September 2008 C&P examiner 
determined that the current tinnitus was less likely as not 
caused by inservice acoustic trauma because of the history of 
his military, civilian occupational, and recreational noise 
exposure, the age of the Veteran, and the configuration of 
the hearing loss.  The examiner provided no details with 
respect to that statement.  He also recorded that the Veteran 
"usually" wore ear protection at his civilian job and that 
he "usually" wore ear protection while doing wood-working 
activities.  But the Veteran has stated that he worked mostly 
in an office and always wore ear protectors on the rare 
occasions when he was exposed to noise on the job. 
October 2008 Notice of Disagreement.  

On the other hand, the Veteran provided credible testimony 
that the ringing in his ears has been constant since service.  
The continuity of symptomatology can establish a relationship 
between a current disability and inservice disability.  
38 C.F.R. § 3.303(b).  

When there is an approximate balance of positive and negative 
evidence about a claim, reasonable doubt should be resolved 
in the claimant's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  Here, there is a balance of positive and negative 
evidence about the relationship between the current tinnitus 
and the inservice tinnitus.  The reasonable doubt will be 
resolved in favor of the Veteran.  

With all three requirements established on this record, 
service connection for tinnitus is warranted. 

III.  Duties to notify and to assist.

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159.  In 
providing section 5103(a) notice in the context of an attempt 
to reopen a claim, VA is also required to look at the bases 
for the denial in the previous decision and to respond with a 
notice letter that describes what evidence would be necessary 
to substantiate that element or elements required to 
establish service connection that had been found insufficient 
in the previous denial of the claim.  Kent v. Nicholson, 20 
Vet. App. 1 (2006).  Since the veteran's claim to reopen has 
been granted, any errors with respect to such notice could 
not have prejudiced the veteran.  Thus, no discussion of that 
notice is necessary here.  


ORDER

New and material evidence has been received, and the claim of 
entitlement to service connection for tinnitus is reopened.

Service connection for tinnitus is granted.  


REMAND

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the Veteran's claim so that he is afforded every possible 
consideration.

In a July 2008 statement, the Veteran explained that since 
the National Guard unit with which he served is no longer in 
his home town, he was unable to obtain his medical records 
and physical examination reports from the National Guard.  He 
noted that those records could not be found "unless [the RO] 
know[s] of some way of finding them at some other location."  
VA has a duty to assist a claimant in obtaining evidence to 
substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  There is no evidence in the claims folder 
that any attempt was made to obtain the Veteran's National 
Guard records.  Thus, a remand is necessary to obtain the 
Veteran's National Guard records.  

In addition, in a July 2008 statement received by the RO in 
October 2008, the Veteran asked that a copy of his separation 
examination be sent to him.  It does not appear that a copy 
was ever sent to him.  The RO/AMC should respond to the 
Veteran's request for a copy of his separation examination.  

Finally, the Veteran was given a C&P audiology examination in 
September 2008.  
The C&P examiner determined that the Veteran's hearing loss 
disability was less likely as not caused by inservice 
acoustic trauma because of the history of his military, 
civilian occupational, and recreational noise exposure, the 
age of the Veteran, and the configuration of the hearing 
loss.  The examiner provided no details with respect to that 
statement.

But the lack of detail in the rationale of the C&P audio 
examination report raises questions about the reliability of 
the conclusion.  The Veteran asserts that he rarely was 
exposed to noise in his civilian job and when he was, he 
always wore hearing protection.  Did the Veteran report 
something else to that examiner that was not recorded in 
detail in the report for the examiner to find that the 
occupational noise was a significant factor?  Or perhaps the 
examiner means that even with hearing protection, the factory 
noise caused the hearing loss.  Because there is no 
discussion of the factors, the Board is unable to understand 
her conclusion.  Similarly, the C&P examiner recorded that 
the Veteran reported exposure to 90 MM anti-aircraft weapons 
during training and field exercises while stationed in 
Germany.  The Veteran has stated that these exercises took 
place daily.  She listed the Veteran's military noise 
exposure as a factor in reaching her conclusion that the 
hearing loss was not caused by military acoustic trauma.  
Perhaps the Veteran provided details of the duration and 
degree of noise exposure that are not contained in the report 
that lead her to the conclusion that the military noise 
exposure was insufficient to establish acoustic trauma.  But 
without more details in her rationale, the Board cannot 
decide the claim.  

Since the opinion in the September 2008 C&P audio examination 
is not adequate, a supplemental report is required.  Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes 
an examination, even if not required to do so, an adequate 
one must be produced).  If the same examiner is available, 
that opinion can be obtained through a  supplemental report 
to the September 2008 C&P examination report; if not, the 
RO/AMC should make arrangements to schedule the Veteran for 
an examination to determine whether the Veteran's current 
bilateral hearing loss is related to his military service.  

The Veteran is hereby notified that if an examination is 
scheduled, it is the Veteran's responsibility to report for 
the examination and to cooperate in the development of the 
case, and that the consequences of failure to report for a VA 
examination without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158 and 3.655.   

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide information 
about his National Guard unit and make 
arrangements to obtain his medical records 
from his service with the National Guard. 

2.  Send the Veteran a copy of his 
examination upon separation from service. 

3.  After the above development has been 
completed and any additional evidence has 
been associated with the claims folder, 
make arrangements to obtain an additional  
opinion from the same examiner (if she is 
available) who conducted the 
September 2008 C&P audio examination and 
ask her to provide a detailed explanation 
as to whether the Veteran's current 
bilateral hearing loss disability is 
related to his active military service.  

The claims folder, to include a copy of 
this Remand, must be made available to and 
reviewed by the examiner in conjunction 
with the additional examination report.  
If further examination of the veteran is 
necessary to provide that opinion, the 
veteran should be scheduled for an 
additional examination.  The report should 
address the following matters with 
complete rationale: 

(a) Is it at least as likely as not (that 
is, a 50 percent probability or greater) 
that the Veteran's current bilateral 
hearing loss disability is related to his 
active military service?   

(b) For each of the factors that 
contributed to the above conclusion, an 
explanation should be provided for how 
that factor relates to the conclusion.  

If the same examiner is not available to 
provide an additional report, make 
arrangements for the Veteran to have an 
examination with another examiner.  The 
claims folder, to include a copy of this 
Remand, must be made available to and 
reviewed by the examiner in conjunction 
with the examination report.  Any testing 
deemed necessary by the examiner should be 
conducted and the results of such tests 
should be addressed in the report.  
The report should address the following 
matters with complete rationale: 

(a) Is it at least as likely as not (that 
is, a 50 percent probability or greater) 
that the Veteran's current bilateral 
hearing loss disability is related to his 
active military service?   

(b) For each of the factors that 
contributed to the above conclusion, an 
explanation should be provided for how 
that factor relates to the conclusion.  

4.  Thereafter, readjudicate the claim.  
If any sought benefit is denied, issue the 
Veteran and his representative a 
supplemental statement of the case.  After 
they have been given an opportunity to 
respond, the claims file should be 
returned to this Board for further 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


